Citation Nr: 1609750	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-42 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for exposure to tuberculosis, claimed as a spot on the Veteran's lung.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a rash, specified by the Veteran as on his back.

7.  Entitlement to service connection for a dental disability, specified by the Veteran as traumatic injury to his two front teeth.

8.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a hearing by videoconference technology before a Veterans Law Judge.  A transcript of that proceeding is of record.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Veteran's case was remanded by the Board in November 2014.  The case has been returned for further appellate adjudication.

The Veteran was notified in a letter dated November 2015 that the Veterans Law Judge who conducted his hearing would not be participating in any further adjudication of his claim.  The Veteran responded in a December 2015 letter that he did not want an additional hearing.

The issues of entitlement to service connection for exposure to tuberculosis, claimed as a spot on the Veteran's lung; lumbar spine disability; cervical spine disability; left leg disability; right hand disability; dental disability, specified by the Veteran as being his two front teeth and rash, specified by the Veteran as on his back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1994 rating decision, in pertinent part, denied service connection for hypertension.  The Veteran was notified of this decision the next month and submitted a notice of disagreement in October 1994, but did not submit a timely substantive appeal.

2.  The evidence received since the September 1994 rating decision is cumulative or redundant of evidence previously of record, doesn't relate to unestablished facts necessary to substantiate the claim, and doesn't raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service connection for hypertension became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2015).

2.  The additional evidence received since the September 1994 rating decision is not new and material, and the claim for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Veteran was sent a letters in February 2009 and July 2009 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

An September 1994 rating decision denied a claim for service connection for hypertension.  The Veteran was notified of the decision the following month.  He submitted a notice of disagreement in October 1994.  However, he did not submit a timely substantive appeal (Form 9) after the March 1995 statement of the case was issued.  Thus, the September 1994 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

The relevant evidence of record at the time of the September 1994 decision included service treatment records, post-service treatment records and the Veteran's statements.  It was determined that the evidence failed to demonstrate hypertension was related to service, and thus the claim was denied.  

The pertinent evidence added to the record since the September 1994 rating decision consists of post-service treatment records, VA treatment records, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision does not indicate that the Veteran has hypertension which is related to active service.  Indeed, none of the evidence received since the last final denial contains opinions of etiology.  Moreover, the newly received evidence also fails to demonstrate an onset of hypertension more proximate to service, such as to indicate a history of continuous symptomatology.  The statements and testimony regarding the relationship of hypertension to service are cumulative to previous contentions.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for hypertension is not reopened.


ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for hypertension is denied.



REMAND

The Veteran was afforded a VA examination in April 2010.  The examiner attributed the Veteran's claimed musculoskeletal disabilities to his cervical spine stenosis.  The April 2010 examiner indicated that the Veteran was treated only one time in service for back problems when he was actually treated two times, in October 1963 and February 1964.  As the examiner drew conclusions on an incorrect factual basis of in-service treatment, the Veteran was afforded an additional examination.  Unfortunately, the February 2015 VA examination is insufficient.  The opinion simply indicated that the Veteran's service treatment records do not support that the Veteran's claimed disabilities are related to service; however, without consideration of the in-service back treatment, which the other disabilities are claimed as secondary.  Thus, the AOJ must obtain an additional opinion to determine if any of the claimed musculoskeletal disabilities claimed, are related to service or to a service-connected disability, based on the medical evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is service connected for nodular sub-epidermal fibrosis of the left shoulder.  It's unclear whether the Veteran's currently claimed back rash is related to this service-connected disability.  The most recent February 2015 VA examination indicated that the Veteran did not have a rash on his back.  However, VA treatment records dated in November 2013 indicate that the Veteran was treated for a rash on his back.  Thus, the AOJ must obtain an additional opinion to determine if a rash, even if not active and apparent at the time of the examination, is related to service or service-connected disability, based on the evidence of record.  Id.

Concerning the Veteran's claim for a spot on this lung, the Veteran claimed he was exposed to tuberculosis (TB) during active duty.  A March 2006 treatment note indicates that the Veteran had a positive TB skin test and a chest x-ray showed granulomatous findings in the right lung which was probably incidental.  At the VA examination in February 2015, objective testing indicated that the Veteran had a calcified granuloma of the right middle lobe and the indication was inactive TB.  The examiner indicated that he was not able to tell if the objective findings were related to TB without resorting to speculation and he indicated that IGRA blood testing would help to confirm if a TB infection ever existed.  There is no indication such testing was accomplished.  Thus, as the prior VA examiner posited an insufficient opinion, the AOJ must obtain an additional opinion to determine if he has current residuals of the claimed in-service TB exposure with any additional objective testing being performed.  Id. 

Concerning the Veteran's claim for entitlement to service connection for loss of teeth, the AOJ, in a rating decision dated April 2015, allowed a claim of service connection for treatment purposes only.  This claim was not specifically on appeal and the grant of such benefit does not satisfy the Veteran's claim for service connection for dental disability for compensation purposes.  Thus, the Board finds that appropriate adjudicatory action, must be promulgated by the AOJ on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any outstanding medical records from the Houston VAMC.

2.  The AOJ must obtain an addendum opinion, from the February 2015 examiner if available, to determine if the Veteran's rash, diagnosed during the claim period (November 2013 treatment record) is related to his in-service treatment for rash or service-connected disability.  If an additional in-person examination is in order, such must be ordered.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether the Veteran's rash is at least as likely as not (50 percent probability or greater) related to active service or caused or aggravated by service-connected fibrosis on the back of his shoulder.  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability?  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  The AOJ must obtain an additional opinion, from the February 2015 examiner if available, to determine if his claimed musculoskeletal disabilities are related to service or a service-connected disability.  If an additional in-person examination is in order, such must be ordered.  All indicated tests and studies are to be performed.  

Specifically, the examiner should opine whether the Veteran has a lumbar spine, cervical spine, left leg or right hand disability which is at least as likely as not (50 percent probability or greater) related to active service or caused or aggravated by service-connected fibrosis on the back of his shoulder.  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability?  
The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  The AOJ must obtain an additional opinion, from the February 2015 examiner if available, to determine if the Veteran has any residuals of his claimed in-service exposure to TB.  If an additional in-person examination is in order, such must be ordered.  All indicated tests and studies are to be performed.  

Specifically, the examiner should opine whether any disability, to include the granulomatous findings in the right lung is at least as likely as not (50 percent probability or greater) related to active service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  Then, the RO or the AMC should readjudicate the claims to include the Veteran's claim for service connection for disability benefits for dental trauma.  If the benefits sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


